Name: 83/551/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D055183/551/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the Dutch text is authentic) Official Journal L 322 , 19/11/1983 P. 0051 - 0052*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the Dutch text is authentic) (83/551/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1703/72 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967, and laying down rules for the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971 (1), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2), Having consulted the EAGGF Committee, Whereas, the Kingdom of the Netherlands has supplied to the Commission the supporting statements required for the clearance of the accounts pursuant to Article 2 of Commission Regulation (EEC) No 522/73 of 14 February 1973 laying down detailed rules for the application of Regulation (EEC) No 1703/72 (3); Whereas, under Articles 7 and 8 of Regulation (EEC) 1703/72, only the value of the goods and the appropriate forwarding and distribution costs may be financed according to the relevant rules; whereas these same rules apply mutatis mutandis to operations concerning milk products; whereas the inspections carried out show that part of the expenditure declared, totalling Fl 16 446,72, does not satisfy the requirements of this provision and must therefore be disallowed; whereas the Member State has been fully informed of this deduction and has had an opportunity to state its views thereon, HAS ADOPTED THIS REGULATION: Article 1 The accounts of the departments and agencies empowered by the Kingdom of the Netherlands to pay expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 8. 8. 1972, p. 1. (2) OJ No L 288, 25. 10. 1974, p. 1. (3) OJ No L 50, 23. 2. 1973, p. 33. ANNEX Clearance of the accounts of the departments and agencies in the Netherlands empowered to pay expenditure arising from food-aid operations in cereals and milk products 1.2 // 1. Funds available after clearance of 1974 accounts // Fl 7 943 270,22 // 2. Advances authorized for food-aid operations in 1975 // Fl 35 946 600,00 // 3. Total available to cover 1975 expenditure // Fl 43 889 870,22 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // Fl 41 502 185,25 // 5. Funds available after clearance of the 1975 accounts // Fl 2 387 684,97